Mr. Senator Benton
concurred with the chancellor that t^e qUestion must be deemed as settled in this court, that a decision by ten members, affirming or reversing a judgment, is enough to enable this court to render an effective iudgment, and that the maxim stare decisis must govern.
Mr. Senator Todd
was of opinion that at least nineteen members of the court should hear and deliberate; ten may decide the case, but the nine others should participate in the examination, as by possibility the light in which a question might be presented by a member in the minority, might produce a change in the opinion of one in the majority, and thus lead to a very different result from what otherwise would have taken place.
The motion to stay the record in this court was denied.*

 During the present session, a re-urgmnent was ordered in two causes, call_ ed up for decision, because there was not a concurrence of ten members in either case for an affirmance or reversal. In both cases the vote stood, for reversal nine, and for affirmance in one case eight, and in the other five.